Citation Nr: 1744190	
Decision Date: 10/03/17    Archive Date: 10/13/17

DOCKET NO.  08-23 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a left ankle disability, claimed to have been caused by care at VA for a left ankle fracture in May 2006.

2.  Entitlement to an increased disability rating (or evaluation) in excess of 20 percent for lumbar spine idiopathic scoliosis (hereinafter "lumbar spine disability").  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from June 1982 to May 1985.

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which, in pertinent part, denied an increased rating in excess of 20 percent for the lumbar spine disability and compensation under 38 U.S.C.A. § 1151 for a left ankle disability.  A claim for compensation under 338 U.S.C.A. § 1151 for treatment of a left ankle fracture and an increased disability rating for the lumbar spine disability was received in July 2006.  In August 2015, the Board found, pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), that the issue of a TDIU was reasonably raised by the record.   

In March 2012, July 2014, and August 2015, the Board remanded the issues on appeal for further development.  As discussed below, the Board is remanding the issues of an increased disability rating for the lumbar spine disability and a TDIU for additional development.  With respect to the issue of compensation under 38 U.S.C.A. § 1151 for a left ankle disability, decided herein, pursuant to the March 2012 and July 2014 Board remand instructions, additional VA treatment records were obtained and associated with the claims file.  

In September 2014, the Veteran was afforded a VA examination to assist in determining whether there were any additional left ankle disabilities that were caused or aggravated by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical treatment.  The Board finds that the September 2014 VA examination report is thorough and adequate and in compliance with the Board's remand instructions.  Pursuant to the August 2015 Board remand instructions, in March 2017, the agency of original jurisdiction (AOJ) sent copies of all correspondence since the March 2012 Board remand to the Veteran's current mailing address.  As such, the Board finds there has been substantial compliance with the prior Board remand orders with respect to this issue.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); D'Aries v. Peake, 22 Vet. App. 97 (2008).         

The issue of entitlement to an annual clothing allowance due to the brace provided to the Veteran for the service-connected lumbar spine disability has been raised by the record, see September 2007 written statement and September 2008 decision review office (DRO) hearing transcript, and was previously referred by the Board in August 2015, but does not appear has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issues of an increased disability rating in excess of 20 percent for the lumbar spine disability and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran does not have additional left ankle disabilities that were caused or aggravated by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical care, or proximately caused by an event not reasonably foreseeable related to treatment of the May 2006 left ankle fracture.


CONCLUSION OF LAW

The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for a claimed additional left ankle disability, claimed as caused by care at VA following a May 2006 left ankle fracture, have not been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.               38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R.	 §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In this case, the Veteran was provided notice in December 2006, prior to the initial adjudication of the claim in July 2007.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  The Veteran was also notified of the types of evidence needed in a claim for compensation under 38 U.S.C.A. § 1151.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.   

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include VA treatment records, private treatment records, Social Security Administration (SSA) disability records, VA examination reports, a copy of a December 2008 decision review officer (DRO) hearing transcript, and lay statements.  

Second, VA satisfied its duty to obtain a medical opinion when required.  See        38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with a VA examination (the report of which has been associated with the claims file) in September 2014.  The Board finds that the VA examination report is thorough and adequate and provides a sound basis upon which to base a decision with regard to the 38 U.S.C.A. § 1151 issue decided herein.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history, and provided opinions with supporting rationale.  

The Veteran was provided an opportunity to testify at a Board hearing, but declined.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A.      § 5103(a), § 5103A, or 38 C.F.R. § 3.159.  

Compensation under 38 U.S.C.A. § 1151 for a Left Ankle Disability

Under the provisions of 38 U.S.C.A. § 1151, if VA hospitalization or medical or surgical treatment causes additional disability which is not the result of the veteran's own willful misconduct or failure to follow instructions, disability compensation may be awarded for a "qualifying additional disability" in the same manner as if the additional disability were service connected.  See 38 C.F.R.            § 3.361.

If additional disability is present, two principal criteria apply in determining whether it is compensable within the ambit of 38 U.S.C.A. § 1151.  First, the additional disability may qualify for compensation if the disability is not the result of the veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination provided under the laws administered by VA.  Second, in order to constitute a qualifying additional disability, the proximate cause of the additional disability must have been (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the facility furnishing the care, treatment, or examination, or (2) an event not reasonably foreseeable.  These provisions of law apply to claims received by VA on or after October 1, 1997.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361(a).

To determine whether an additional disability was caused by medical treatment, VA compares the veteran's condition immediately before the beginning of such treatment to his condition thereafter.  To establish causation, the evidence must show that the treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability does not establish cause.  Disability that is due to the continuance or natural progress of the disease is not due to VA treatment unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(b), (c).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment proximately caused a veteran's additional disability, it must be shown that the medical treatment caused the additional disability, and that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or that VA furnished the medical treatment without the veteran's informed consent.  Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d).  To determine whether there was informed consent, VA will consider whether the health care provider substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Id.  

Regulations further provide that compensation is not payable for the necessary consequences of VA treatment properly administered with the express or implied consent of the veteran or, in appropriate cases, the veteran's representative.  "Necessary consequences" are those which are certain or intended to result from the treatment provided.  Consequences otherwise certain or intended to result from treatment will not be considered uncertain or unintended solely because it had not been determined, at the time consent was given, whether that treatment would, in fact, be administered.  38 C.F.R. § 3.361.

The Veteran essentially contends that she is entitled to compensation under 38 U.S.C.A. § 1151 because she was misdiagnosed when she initially sought treatment for a left ankle injury in May 2006.  The Veteran contends that she was initially told the ankle was not broken, but was subsequently informed that it was dislocated and broken.  See July 2006 written statement.  The Veteran contends that this misdiagnosis resulted in unnecessary pain and suffering that should be compensated.  See August 2006 written statement.

In a September 2007 notice of disagreement, the Veteran contended that, if the proper diagnosis had been rendered when she first presented to VA in May 2006, the current left ankle disability would not have occurred.  The Veteran contends that VA committed medical malpractice by instructing her to walk on a broken ankle.  The Veteran contends that the neglect of misdiagnosing the left ankle injury the first time led to additional disability of the ankle.  See also January 2009 written statement from the representative.    

At the December 2008 DRO hearing, the Veteran testified that, when she originally injured the left ankle, she told the doctor that she thought it was broken, but was told otherwise.  The Veteran contended that the negligence by the VA doctor resulted her having to stay in the hospital in a wheelchair for several months because walking on the broken ankle caused additional damage.  The Veteran contended that she was hospitalized for six months for a broken ankle.  See DRO hearing transcript at 10-12.  The Veteran contended that, if she had received the proper level of care at the time of the initial left ankle treatment, then use of a cast and wheelchair would not have been necessary.  Id. at 17-18.  

After a review of all the evidence of record, the Board finds that the weight of the evidence is against a finding that the Veteran has additional left ankle disabilities due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA during VA treatment for the May 2006 left ankle fracture.  The Board finds that, to the extent that there is any additional/residual left ankle disability, such was caused by the Veteran's failure to follow properly given medical instruction.

A May 2006 VA treatment record notes that the Veteran was seen in the emergency room for left ankle pain after twisting the ankle three days prior.  X-rays revealed no fracture.  A diagnosis of left ankle sprain was rendered.  The Veteran was provided a cane for ambulation and ace bandages and was instructed to return in two weeks if there was no improvement.  

A subsequent May 2006 VA treatment record (nine days later) notes that the Veteran reported continued pain with tenderness over the distal third of the left fibula.  X-rays showed a slightly displaced fracture of the left distal fibula that was not seen at the previous examination.  A cast was applied and the Veteran was instructed to stay off the left foot with no weight-bearing. 

VA treatment records dated from May to October 2006 note that the Veteran was repeatedly instructed to avoid all weight-bearing on the left lower extremity and not walk on the cast.  May 2006 VA treatment records note that the cast was repeatedly observed to be dirty on the plantar aspect and wet.  Ongoing noncompliance with the instruction not to walk on the cast was noted.  A June 2006 VA treatment record notes that the Veteran's cast had been replaced four times due to noncompliance with the Veteran walking on the cast.  The facility the Veteran was at called VA to notify that the Veteran had been walking on the leg despite being instructed to avoid any weight-bearing.  The Veteran was informed that if she continued to walk on the cast, she would be fitted with a CAM-walker.  VA treatment records note that the Veteran continued to ambulate on the left lower extremity cast and was subsequently fitted with a CAM-walker. 

A July 2006 VA treatment record notes that the Veteran presented to the clinic in tennis shoes and admitted to not wearing the CAM-walker since her previous June 2006 appointment.  The Veteran reported left ankle pain.  X-rays noted that the Veteran continued to have a fracture involving the left distal fibula.  The VA treatment record notes that the Veteran was extremely noncompliant, had missed previous clinic appointments, and admitted to walking on the leg with tennis shoes and not using the CAM-walker. 

August and October 2006 VA treatment records note that the Veteran twice presented to the clinic in dress shoes and each time admitted to being noncompliant by not wearing the CAM-walker since the July 2006 appointment.  The Veteran was again instructed that she should wear the CAM-walker and avoid all weight-bearing to the left lower extremity.  X-rays continued to reflect a left ankle fracture.   

At the September 2014 VA examination, the Veteran reported that the May 2006 left ankle fracture had not healed properly and she continues to have intermittent left ankle pain.  The VA examiner noted that, when asked about the documented history of noncompliance with regard to treatment for the left ankle disability, the Veteran contended that the doctors were not following her around at home to know if she was walking on the cast or wearing the boot. 

The VA examiner opined that any left ankle disability incurred following the May 2006 left ankle injury was the result of prolonged noncompliance on the part of the Veteran and not VA treatment.  The VA examiner noted that VA doctors treated her for a sprain and, when a fracture was identified on x-ray, involved the appropriate specialists, who initiated proper immobilization and nonweight-bearing instructions that were not followed by the Veteran.  The VA examiner noted that the VA treatment records document that the Veteran was advised on the importance of staying off the foot as well as persistently documenting that the Veteran did not comply with instructions for nonweight-bearing.  The VA examiner opined that the Veteran did not sustain any additional disabilities directly or through aggravation that was caused by the May 2006 treatment of the left ankle injury.  

The September 2014 VA examiner reviewed the claims file, examined the Veteran, and there is no indication that the examiner was not fully aware of the May 2006 treatment of the left ankle fracture or that the examiner misstated any relevant fact.  Moreover, the examiner has the requisite medical expertise to render a medical opinion and had sufficient facts and data on which to base the conclusion.  The examination opinion contained reasons and bases supporting the examiner's opinion that the Veteran did not have additional disabilities caused by the May 2006 VA treatment and that the left ankle fracture was not proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing treatment.  As such, the Board finds the September 2014 VA medical opinion highly probative.      

Additional disability caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical, or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3).  In the absence of additional disability proximately caused by VA medical treatment, the matter of alleged VA negligence is not reached.  That is, in the absence of current disabilities demonstrated to be the result of VA medical care, the question of fault with regard to such medical care is not required to be addressed.  Similarly, in the absence of additional disability due to VA medical treatment, the matters of (un)foreseeability, or whether the Veteran was provided informed consent for this treatment also need not be discussed.  See 38 U.S.C.A. § 1151.

Finally, to the extent that the Veteran contends she was hospitalized for six months because of the left ankle fracture, see December 2008 DRO hearing transcript at 10-12, said contention is inconsistent with the evidence of record.  Review of the VA treatment records reflect that the Veteran was seen on an outpatient basis from May to October 2006 for the left ankle fracture.  

For the reasons discussed above, the Board finds that a weight of the evidence is against the claim for compensation under the provisions of 38 U.S.C.A. § 1151 for additional left ankle disabilities, claimed as caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA during treatment for the May 2006 left ankle fracture.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim for compensation under 38 U.S.C.A. § 1151 for a left ankle fracture must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
 

ORDER

Compensation under 38 U.S.C.A. § 1151 for a claimed additional left ankle disability, claimed as caused by care at VA for a May 2006 left ankle fracture, is denied.  


REMAND

Increased Rating for the Lumbar Spine Disability

In Correia v. McDonald, 28 Vet. App. 158 (2016), the U.S. Court of Appeals for Veterans Claims (Court) held that the final sentence of 38 C.F.R. § 4.59 (2016) requires that all VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  It is not clear whether joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, was conducted at any of the VA examinations during the appeal period.  See January 2008, September 2014, and April 2017 VA examination reports.  While the most recent VA examination report includes a question about weight-bearing, the question only asks about pain, not range of motion and does not indicate ranges of motion on both active and passive testing.       

Further, while the April 2017 VA examination report notes that the VA examiner was asked whether there is evidence of pain on passive range of motion testing, the VA examiner responded only "N/A" (not applicable) and did not indicate whether such testing could be performed or was medically appropriate to perform.  The VA examiner did not provide any rationale for why passive range of motion testing was not applicable in this case.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate; therefore, the Board is remanding for further VA examination.        



TDIU

The Board finds that any decision with respect to the increased rating claim being remanded above may affect the claim for a TDIU.  The Board finds that the issue of entitlement to a TDIU is inextricably intertwined with the issue of an increased disability rating for the service-connected lumbar spine disability currently on appeal because a hypothetical grant of the a higher disability rating could change the adjudication of the TDIU issue because such a grant would increase the overall combined disability percentage, and because one of the disabilities the Veteran contends makes her unable to secure substantially gainful employment is the lumbar spine disability.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue); see also January 2007 VA examination report (noting that the Veteran reported being unable to work due to the lumbar spine disability).  Consideration of entitlement to a TDIU must, therefore, be deferred until the intertwined issue is either resolved or prepared for appellate consideration.  See Harris, 1 Vet. App. at 183 (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).  

Accordingly, the issues of an increased disability rating in excess of 20 percent for the lumbar spine disability and a TDIU are REMANDED for the following action:

1. Schedule a VA examination(s) to assist in determining the current severity of the lumbar spine disability.  The VA examiner should review the evidence associated with the record.  All indicated tests and studies should be conducted.  

The VA examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for each joint in question and any paired joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

Is there any additional functional loss attributable to pain, weakness, fatigue, or incoordination associated with the lumbar spine disability, to include any loss of range of motion due to pain or during flare-ups?  The examiner should express the additional functional limitation in terms of the degree of additional limitation of motion due to weakened movement, excess fatigability, incoordination, flare-ups, or pain.  

If any of the opinions requested above cannot be given without resorting to mere speculation, the VA examiner should state so and further provide a reason for such conclusion.  

2.  Then readjudicate issues on appeal in light of all pertinent evidence.  If any benefit sought on appeal remains denied, provide the Veteran and representative with a supplemental statement of the case and allow an appropriate time for response.   

The pending claim of entitlement to a TDIU is inextricably intertwined with the issue of an increased rating for the lumbar spine disability; therefore, consideration of this issue must be deferred until the intertwined issue is either resolved or is prepared for appellate consideration.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims 

that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


